DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of December 23, 2021. Applicant’s arguments have been considered.

Priority:  10/05/2018
Status of Claims:  Claims 1, 3 – 6 and 8 - 19 are pending.  Claims 1, 3 – 6, 10, 12 and 16 have been AMENDED.  Claims 2 and 7 have been CANCELLED.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite.  Claim 16 includes the limitations of “transmitting, by a computing device, an authentication command to the identified card”.  It remains unclear, however, as to what computing device is transmitting the authentication command to the card for actions (to be performed by the card.)  For example, in Claim 16, the user is requesting a network transaction “at a virtual location of a merchant”, and it is unclear as to “a computing device” being a network computing device, a merchant computing device, an issuer computing device, or some other computing device.  Thus, there appears to be a missing nexus as to the structural relationship of components undertaking the method.  The Examiner notes that Applicant’s remarks and arguments include that a backend party (e.g., an issuer) controls the boundaries of authentication, because the backend party issues the unique, particular card and then controls the communication directly to the card.  Accordingly, the subject language remains unclear and indefinite.  Claims 17 – 19 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 16 is directed to an abstract idea, Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 16 recites, in part, a process for facilitating authentication of a user in a network transaction by receiving a request to authenticate a user, the request including a payment account, identifying a card associated with the payment account, transmitting an authentication command to the card, receiving a command reply from the card including a biometric authentication result based on a comparison between data, and providing an authentication code based on the biometric authentication result.  The limitations of facilitating authentication of a user in a network transaction, receiving a request, including a payment account, identifying, transmitting, receiving, comparing, and providing an authentication code, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a network, a card, a computing device, and a sensor to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 13 and 24 – 29 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 17 – 19 are dependent from Claim 16, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 17 – 19 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with facilitating authentication of a user in a network transaction, receiving a request, including a payment account, identifying, transmitting, receiving, comparing, and providing an authentication code is not an inventive concept.
	Therefore, Claims 16 – 19 are rejected under 35 U.S.C. 101.  Claims 16 – 19 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed December 23, 2021, have been fully considered but found not persuasive in-part.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 10 and 16 to overcome the 35 U.S.C. 101 rejection previously made.  Relative to amended independent Claims 1 and 10, Applicant’s arguments and contention that the amended claims are not directed to an abstract idea has been found persuasive, and the 35 U.S.C. 101 rejection as to Claims 1 and 10, and Claims dependent from Claims 1 and 10, has been withdrawn.  Relative to amended independent Claim 16, Applicant’s arguments and contention that the Claim is not directed to an abstract idea, however, is unpersuasive.  Amended Claim 16 presently does not identify elements beyond generic computer components performing generic computer functions.  Additionally, authentication in a network transaction, remains business related, and the 2019 Patent Eligibility Guidance includes identification of fundamental economic practices, commercial or legal interactions and business relations within identification of Methods of Organizing Human Activity, as an abstract idea.
Claim 16, along with claims dependent from 16, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 16 – 19.
Claim 16, along with claims dependent from 16, additionally remain subject to rejection under 35 U.S.C. 112(b) as being indefinite, as previously recited.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210920 & PTO 892), particularly, the limitation(s) – regarding: a computer-implemented method for use in facilitating authentication of a user in connection with a network transaction, the method comprising: in response to an authentication request for a network transaction, identifying by a computing device of an issuer a card based on the authentication request and a user profile specific to the card, the card associated with a payment account issued by the issuer and the card having a device ID specific to the card; and transmitting by the computing device an authentication command to the identified card based on the device ID specific to the card; receiving, at the card, the authentication command from the computing device via a wireless communication path between the issuer and the card, the card including a light-emitting diode (LED) and a biometric sensor; in response to the authentication command, toggling by the card, the LED on and off at a defined interval, thereby instructing a user associated with the card to provide a biometric to the card for use in authenticating the user, capturing at the biometric sensor of the card biometric data from the user in response to the user presenting the biometric to the biometric sensor of the card, comparing the captured biometric data with reference biometric data stored in a memory of the card, and returning by the card via the wireless communication path a command reply to the computing device of the issuer including an authentication result for the user based on the comparison between the captured biometric data and the reference biometric data, thereby permitting the issuer to employ the authentication result of the user in connection with the network transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitra et al., U.S. 2016/0267486 generally identifies wireless communications in a network between a bank server and card device, a biometric sensor as part of a card device, providing and capturing biometric input, comparison to information stored in the card device, and card device communications with cloud and mobile applications; Hammad et al., U.S. 2012/0018506 generally identifies a network transaction, payment account, inquiry from an issuer for authentication to a card device, a card device inclusive of visual and audible indicators relative to user instruction and action, a card device with processor and storage along with data comparison operations, and authentication to an entity for completion of a transaction and settlement; and Zarakas et al., U.S. 2018/0225459 generally identifies a dynamic transaction card, biometric sensors and network communications. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        May 24, 2022